DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                NO. 12-06-00410-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
§          APPEAL FROM THE 307TH
IN THE INTEREST OF M.H.S.L.   
AND V.K.M.L.,          §          JUDICIAL
DISTRICT COURT OF
MINOR CHILDREN
§          GREGG COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER
CURIAM
 
            Appellant Trinity Lee has filed a motion to dismiss this
appeal.  A copy of the motion has been
sent to all counsel of record.  Because
Lee has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed.
Opinion
delivered January 24, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(PUBLISH)